Citation Nr: 1435576	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-20 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include cystic acne and chloracne, to include as a result of exposure to herbicides.  

2. Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder with sleep disturbances, including as secondary to a skin disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, a hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  In November 2013, the case was remanded for additional development.  

The issue of service connection for an acquired psychiatric disorder, to include as secondary to a skin disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is reasonably shown that the Veteran's cystic acne is related to his exposure to herbicide agents in service.  


CONCLUSION OF LAW

Service connection for cystic acne is warranted.  38 U.S.C.A. §§ 1110, 1157 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claim of service connection for a skin disorder.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Department of Defense has determined that Agent Orange was used along the Korean DMZ from April 1968 to July 1969; Veterans assigned to one of the units listed as being at or near the Korean DMZ during that time period are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307 (a)(6)(iv).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Regarding service connection for chloracne, the evidence of record does not show that the Veteran has, or has had at any time during the appeal period, a diagnosis of chloracne.  In the absence of proof of such current disability there is no valid claim for service connection for chloracne.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Additionally, the evidence does not show, nor has the Veteran alleged, that the seborrheic keratoses on his trunk and legs, or the lipoma on his right buttock, (diagnosed on April 2009 VA examination) are related to his service; therefore, service connection for those conditions is not warranted.  

The Board is granting service connection for the Veteran's cystic acne.  It is not in dispute that the Veteran has cystic acne.  On April 2009 VA examination, the examiner diagnosed cystic acne with multiple scars-like lesions over his face, cheeks, chin, forehead, and bridge of the nose.  Further, it has been conceded that the Veteran was exposed to herbicide agents in Korea during his service, as the RO found that his service records show that he was assigned to a unit that was stationed in the affected area of Korea during the confirmed dates for herbicide usage.  See 38 C.F.R. § 3.307 (a)(6)(iv).  Finally, the December 2013 VA examiner opined that "it is likely that the [Veteran] had sustained skin damage [in 1969 in Korea] or at least it was exacerbated at that time from the herbicide Agent Orange and anything else that he came into contact with."  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102) the Board concludes that all the requirements for establishing service connection are met, and that service connection for cystic acne is warranted.  


ORDER

Service connection for cystic acne is granted.  

REMAND

In its November 2013 remand, the Board directed the AOJ to schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of his psychiatric disorder.  The record reflects that the Veteran has not been afforded such examination.  Consequently, a remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran receives ongoing VA treatment for a psychiatric disability, and the most recent VA records in the record are from November 2013.  Any updated records of VA treatment the appellant has received for a psychiatric disability are constructively of record, may contain pertinent information, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must secure any and all medical records (not already in the record) of VA evaluations and/or treatment the Veteran has received for his psychiatric disorder.  

2. Thereafter, the AOJ must also arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by medical diagnosis) each psychiatric disability found (or shown by the record, to include anxiety disorder, major depression, posttraumatic stress disorder, and bipolar disorder).  

(b) As to each psychiatric disability identified, is such disability at least as likely as not (50 percent or greater probability) directly related to the Veteran's service?  

(c) As to the Veteran's now service-connected cystic acne, is such at least as likely as not (50 percent or greater probability) either (i) caused OR (ii) aggravated (permanently worsened) by the service-connected cystic acne?   

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


